                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   SEAN S. COUGHLIN, an individual,                   CASE NO. C21-0699-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12   RSM US LLP, an Iowa limited liability
     partnership,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendant’s unopposed motion to extend the time
18
     to file a response to Plaintiff’s complaint (Dkt. No. 8). Having thoroughly reviewed the motion
19
     and relevant record, and finding good cause, the Court hereby GRANTS the motion and
20
     ORDERS that Defendant’s deadline for filing a response to Plaintiff’s complaint is extended
21
     from June 3, 2021 to June 11, 2021.
22
            DATED this 3rd day of June 2021.
23
                                                           William M. McCool
24
                                                           Clerk of Court
25
                                                           s/Paula McNabb
26                                                         Deputy Clerk


     MINUTE ORDER
     C21-0699-JCC
     PAGE - 1
